STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 26, 2017
               Plaintiff-Appellee,

v                                                                  No. 334380
                                                                   Wayne Circuit Court
JOHN CHRISTOPHER-CHARLE GASTON,                                    LC No. 13-003484-01-FH

               Defendant-Appellant.


Before: BORRELLO, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        This case returns to this Court after a protracted procedural history. Defendant was found
guilty by a jury of criminal sexual conduct, third degree (CSC III—force or coercion), MCL
750.520d(1)(b). This Court’s first opinion contains the following brief summary of the
underlying facts in this case:

              Defendant was convicted of vaginally penetrating the then 15-year-old
       complainant. Defendant, the son of a family friend, followed complainant into
       the bathroom of his mother’s home and then vaginally penetrated her. The
       evidence at trial consisted primarily of complainant’s testimony about the assault
       and forensic evidence showing defendant’s DNA on complainant’s neck, where
       he had kissed her during the assault. The sexual assault forensic examiner who
       examined and treated complainant testified that she found no external physical
       injury but discovered redness and point tenderness during the genitalia
       examination consistent with complainant’s version of events. [People v Gaston
       (Gaston I), unpublished opinion per curiam of the Court of Appeals, issued
       February 26, 2015 (Docket No. 319018, p 1).]

Defendant was sentenced, as a habitual offender fourth, MCL 769.12, to serve 20 to 30 years in
prison.

        Defendant appealed, arguing that hearsay evidence had been improperly introduced at
trial and that the sentencing court made several mistakes in sentencing. This Court affirmed
defendant’s conviction, but remanded for resentencing because offense variable (OV) 8 was
improperly scored at 15 points. Gaston I, unpub op at 4. The Court held that “[t]here was no
evidence that complainant was ‘asported’ . . . ,” and “the correct scoring of OV 8 would alter
defendant’s sentencing guidelines . . . ” Gaston I, unpub op at 4, citing People v Francisco, 474
                                               -1-
Mich 82, 89 n 8; 711 NW2d 44 (2006). The majority rejected defendant’s sentencing issues as
they related to judicial fact-finding, following People v Herron, 303 Mich. App. 392, 403-405;
845 NW2d 533 (2013), which was overruled by People v Lockridge, 498 Mich. 358; 870 NW2d
502 (2015). Defendant, acting in propria persona, filed an application for leave to appeal to the
Michigan Supreme Court, reiterating the issues presented in Gaston I that he did not prevail on,
and arguing that he received ineffective assistance of counsel and that his refusal to admit guilt
and lack of remorse were improperly used against him at sentencing. The prosecution also filed
an application for leave to appeal, reiterating the issues that it failed to prevail on in Gaston I.

        In an order that encompassed both party’s applications, the Michigan Supreme Court, in
lieu of granting leave to appeal, stated:

       [W]e VACATE that part of the judgment of the Court of Appeals that vacated the
       defendant’s sentence and remanded for resentencing, and we REMAND this case
       to the Court of Appeals for reconsideration in light of People v Lockridge, 498
Mich. 358 (2015). In all other respects, leave to appeal is DENIED because we
       are not persuaded that the remaining questions presented should be reviewed by
       this Court. [People v Gaston, 498 Mich. 900; 870 NW2d 909 (2015).]

        On remand, this Court again determined that the scoring error was “a Francisco error, not
a Lockridge error” since “the sentencing court’s sentencing decision was in error, not because it
engaged in judicial factfinding, but because there was no evidence to support the scoring
decision.” People v Gaston (On Remand), unpublished opinion per curiam of the Court of
Appeals, issued January 14, 2016 (Docket No 319018). This Court held: “Given that the court’s
sentencing decision in this case was based on inaccurate information regarding the scoring of OV
8, resentencing under Francisco is required.” Id. The case was remand[ed] for resentencing and
the Court noted that “the sentencing court shall resentence defendant guided by, but not bound,
by the sentencing recommendation for the guidelines when OV 8 is scored at zero points.” Id. at
3 (footnote omitted).

       Defendant now appeals from his sentence on remand of 190 months to 30 years in prison,
which was within the guideline range of 57 months to 190 months. Because another panel of this
Court determined that MCL 769.34(10) was unchanged by the decision in People v Lockridge,
498 Mich. 358; 870 NW2d 502 (2015), this Court must affirm defendant’s sentence.

        Defendant argues that the circumstances of the offense and this offender make the
sentence unreasonable. Defendant points to the fact that his previous arrests were for “low
severity felony theft convictions” and ordinance violations, along with his juvenile assault armed
robbery adjudication. Defendant also argues that while he has been found guilty of seven
misconduct violations while in prison, he has completed several certifications in self-
improvement programs, and has earned his GED. None of defendant’s arguments suggests that
the sentence is unreasonable, however.

        This Court reviews the reasonableness of a sentence by applying the principal of
proportionality set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990), overruled by
statute as recognized in People v Armisted, 295 Mich. App. 32, 51; 811 NW2d 47 (2011). People
v Steanhouse, ___ Mich ___ ; ___ NW2d ___ (2017) (Docket Nos. 152671, 152849, 152871 to

                                                -2-
152873, and 152946 to 152948). According to the Michigan Court of Appeals in Steanhouse,
under the Milbourn test, “a given sentence [could] be said to constitute an abuse of discretion if
that sentence violate[d] the principle of proportionality, which require[d] sentences imposed by
the trial court to be proportionate to the seriousness of the circumstances surrounding the offense
and the offender.” People v Steanhouse, 313 Mich. App. 1, 45; 880 NW2d 297 (2015) (quotation
marks and citation omitted; alterations in Steanhouse), affirmed in part, reversed in part, ___
Mich ___ (2017) (Docket Nos. 152671, 152849, 152871 to 152873, and 152946 to 152948). The
Court of Appeal’s Steanhouse panel identified the following nonexclusive factors as relevant in
determining whether a sentence was proportionate:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) other factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expression of remorse, and the defendant’s
       potential for rehabilitation. [Id. at 46 (citations omitted).]

        Defendant was convicted of raping a 15-year-old family friend. The victim testified that
she had known defendant since she was five or six years old. Defendant did not express remorse
until his second sentencing and is a fourth habitual offender. These factors, identified as relevant
in determining proportionality according to Steanhouse, suggest that 190 months is not an
unreasonable minimum sentence.

        Furthermore, MCL 769.34(10) states, in relevant part: “If a minimum sentence is within
the appropriate guidelines sentence range, the court of appeals shall affirm that sentence and
shall not remand for resentencing absent an error in scoring the sentencing guidelines or
inaccurate information relied upon in determining the defendant’s sentence.” Like the defendant
in People v Schrauben, 314 Mich. App. 181; 886 NW2d 173 (2016), defendant “does not dispute
that his sentence was within the recommended minimum guidelines range, and he does not argue
that the trial court relied on inaccurate information or that there was an error in scoring the
guidelines.” Schrauben, 314 Mich. App. at 196 (footnote omitted). Schrauben noted that
Lockridge “did not alter or diminish MCL 769.34(10),” id. at 196 n 1, and therefore held that
“this Court must affirm the sentence.” Id. at 196.

       Here, defendant was sentenced to a minimum of 190 months’ imprisonment. His
minimum sentencing guidelines range was 57 to 190 months. Defendant does not allege that his
guidelines were scored incorrectly, or that they were based on incorrect information. Defendant
simply alleges that his sentence is unreasonable. However, a reasonableness and proportionality
argument is only applicable in cases where a minimum sentence departs from the recommended
guidelines range. Schrauben, 314 Mich. App. at 196.

        Defendant also argues, in a Standard 4 brief filed pursuant to Administrative Order 2004-
6, that he received ineffective assistance of counsel at trial, and at his second sentencing.
Defendant’s claims that his trial counsel was ineffective are squarely outside the scope of the
remand order from the Michigan Supreme Court to the Court of Appeals, which remanded the
case for resentencing only, and as such will not be considered by this Court. See People v Blue,
178 Mich. App. 537, 539; 444 NW2d 226 (1989). Defendant’s claims that he received ineffective
assistance of counsel at his second sentencing are considered, but are meritless.

                                                -3-
        Defendant first claims that he was denied the effective assistance of counsel because, at
sentencing, his counsel failed to object to the scoring of OVs 3 and 4. An attorney’s failure to
argue for the proper sentencing guidelines may satisfy the prejudice prong of the ineffective
assistance of counsel test, Glover v United States, 531 U.S. 198; 121 S. Ct. 696; 148 L. Ed. 2d 604
(2001), but first, the defendant must show that counsel’s performance fell below an objective
standard of reasonableness under prevailing professional norms. See People v Davis, 250 Mich
App 357, 368-369; 649 NW2d 94 (2002); Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct.
2052; 80 L. Ed. 2d 674 (1984).

        Defendant first argues that his counsel should have objected to the scoring of OV 3. The
scoring of OV 3 was the subject of a prior appeal, and this Court “concluded that the sentencing
court did not err in scoring OV 3” and, relying on People v Herron, 303 Mich. App. 392; 845
NW2d 533 (2013), overruled 498 Mich. at 399 (2015), “rejected defendant’s objection to the
guidelines scoring insofar as it related to judicial factfinding.” Gaston (On Remand), unpub op
at 1. Because reviewing courts had already affirmed the scoring for OV 3, sentencing counsel
cannot be ineffective for failing to object. See People v Putman, 309 Mich. App. 240, 245; 870
NW2d 593 (2015) (stating “counsel is not ineffective for failing to raise meritless or futile
objections.”).

        Counsel is also not ineffective for failing to object to the scoring of OV 4, which was
scored at 10 points. First, such objection would have had to have been made during the first
appeal. Second, a heightened score for OV 4 is appropriate, and sentencing counsel cannot be
ineffective for failing to object. See Putman, 309 Mich. App. at 245 (stating “counsel is not
ineffective for failing to raise meritless or futile objections.”). OV 4 concerns psychological
injury to a victim, and requires a court to score 10 points if “[s]erious psychological injury
requiring professional treatment occurred to a victim.” MCL 777.34(1)(a).

        Defendant does not explain why he believes that OV 4 was scored improperly; “[a]n
appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480
(1998). “Failure to brief a question on appeal is tantamount to abandoning it.” Mitcham v
Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959). Furthermore, the complainant’s mother
wrote in the victim impact statement that, due to the rape, the complainant “has been seeing a
[therapist] (at her school) as well as a psychiatrist (outside of school). Since when calculating
sentencing guidelines, a court can consider all record evidence, including the contents of a
presentence investigation report, People v Johnson, 298 Mich. App. 128, 131; 826 NW2d 170
(2012), such information was properly considered to increase defendant’s OV 4 score. Since
counsel cannot be ineffective for failing to raise meritless objections, his failure to object to the
heightened score for OV 4 is not ineffective assistance. See Putman, 309 Mich. App. at 245.

        Finally, defendant claims that this court should overrule precedent, which states that
mitigating factors need not be considered at sentencing. See, e.g. People v Endres, 269 Mich
App 414; 711 NW2d 398 (2006), overruled on other grounds in People v Hardy, 494 Mich. 430,
43 n 18; 835 NW2d 340 (2013), stating that Blakely v Washington, 542 U.S. 296; 124 S. Ct. 2531
(2004), which requires trial courts to review all mitigating factors, does not apply to sentencing
in Michigan. “A published opinion of the Court of Appeals has precedential effect under the rule

                                                -4-
of stare decisis.” MCR 7.215(C)(2). Moreover, “[a] panel of the Court of Appeals must follow
the rule of law established by a prior published decision of the Court of Appeals issued on or
after November 1, 1990, that has not been reversed or modified by the Supreme Court, or by a
special panel of the Court of Appeals as provided in this rule.” MCR 7.215(J)(1). While the
court rule provides for a conflict procedure when a panel of this Court disagrees with a prior
opinion, defendant has not made any compelling argument for invoking the conflict procedure.

       Affirmed.

                                                         /s/ Stephen L. Borrello
                                                         /s/ William B. Murphy
                                                         /s/ Amy Ronayne Krause




                                             -5-